Citation Nr: 1220638	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claims.  The Veteran was notified of the denials and of his appellate rights in a contemporaneous letter from the RO.


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during his active service.

2.  Peripheral neuropathy of the hands was not manifested in service or until many years later and is not attributable to the Veteran's active service.

3.  Peripheral neuropathy of the feet was not manifested in service or until many years later and is not attributable to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the hands was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  Peripheral neuropathy of the feet was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter in August 2006 complied with VA's duty to notify the Veteran with regard to the service connection claims adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as, VA and private treatment records in furtherance of his claims.

In addition, the Board finds that a medical opinion on the matter of the etiology of the claimed peripheral neuropathy of the bilateral hands and feet is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is no competent evidence of diagnosed disabilities until many years after service, or of a relationship between these peripheral neuropathies and the Veteran's active duty.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(6)(iii) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected.  Those diseases include acute and subacute peripheral neuropathy.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2011).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In this case, the Veteran contends that he has peripheral neuropathy of his hands and feet that is related to his military service.  Notably, the Veteran has not contended, nor does the record show, that his peripheral neuropathy symptomatology manifested during his military service.  Indeed, his STRs show no treatment for, or diagnosis of, peripheral neuropathy or related neurological complaints of the hands and feet such as pain, tingling, or numbness.  Moreover, the November 1972 service separation examination was absent of any complaint, or finding, of neuropathy of the hands or feet.

Rather, the Veteran contends that he was exposed to herbicides during his military service, which he believes caused the claimed peripheral neuropathy of his hands and feet.  See, e.g., the Veteran's letter dated September 2006.  Specifically, the Veteran asserts that he was exposed to Agent Orange as a result of the working in and around airplanes returning from Vietnam while he was stationed aboard the U.S.S. CORAL SEA.  As indicated above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.

The Veteran's service in the waters off the coast of Vietnam is not disputed.  Specifically, the Veteran served aboard the U.S.S. CORAL SEA, which was confirmed to have been stationed in the official waters of the Republic of Vietnam on December 14, 1971, and from December 31, 1971 to January 17, 1972, January 26, 1972 to February 17, 1972, April 1, 1972 to May 11, 1972, June 1, 1972 to June 11, 1972, and from June 21, 1972 to July 2, 1972.

Significantly, such service in the official waters off the coast of Vietnam does not constitute 'service in the Republic of Vietnam.'  See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, 'service in the Republic of Vietnam' requires visitation (i.e. setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2011).

The Veteran has not contended that he 'set foot' in the Republic of Vietnam.  As indicated above, he argues that he was exposed to Agent Orange during his service aboard the U.S.S. CORAL SEA through contact with airplanes which had returned from flights to the Republic of Vietnam.  See the Veteran's statements dated September 2006 & November 2008.  The Board has no reason to disbelieve the Veteran's statements that he participated in aircraft cleaning and repair.  Such contentions are consistent with the Veteran's military occupational specialty (MOS) of aircraft mechanic, which is documented on his Form DD-214.  Crucially, however, there is no evidence that the Veteran was exposed to Agent Orange or any other herbicide as a result.  Rather, it appears that the Veteran's contentions with respect to purported exposure to herbicides during his military duties amount to speculation on his part that the aircraft he came into contact with had been exposed to herbicides and that herbicides remained on the aircraft when he dealt with them.  Available service personnel records do not support these contentions-except to note that the Veteran's principal military duty aboard the U.S.S. CORAL SEA was that of an aircraft mechanic.  Further, neither the Veteran nor his representative has specifically identified any evidence beyond the Veteran's conjecture that would indicate herbicide exposure.  

Additionally, the record does not indicate, and the Veteran has not contended, that he had any "inland" water, or "Brown Water," service while stationed aboard the U.S.S. CORAL SEA.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001) (which find that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases).  In this regard, the Board reiterates that the Veteran's duties aboard the U.S.S. CORAL SEA included that of an aircraft mechanic.  [In other words, the vessel upon which the Veteran served off the coast of Vietnam was clearly large enough to hold airplanes.]  

In short, there is no competent and probative evidence that the Veteran was exposed to herbicides during his active duty.  Accordingly, based on this record, the Board finds that Agent Orange exposure has not been shown.

Moreover, the evidence of record does not support the contentions that the Veteran's peripheral neuropathy is related to his military service.  As indicated above, there is no evidence that the Veteran suffered from peripheral neuropathy or related complaints during his military service.  The Board additionally observes that post-service records are negative for complaints, treatment or diagnosis of peripheral neuropathy of the hands and feet until many decades after service.  In fact, the first post-service record that shows neurological complaints pertaining to the right hand is in August 2006 when the Veteran was diagnosed with carpal tunnel syndrome.  An August 2008 VA treatment record noted that the Veteran "has had paresthesias of his hands and feet for the last two to three years."  It further indicated that the Veteran's feet burn and tingle all of the time and indicated that "[h]e had a[n] electromyograph/nerve conduction test (EMG/NCT) performed earlier this year of his lower extremities that apparently was unremarkable."  Moderate sensory neuropathy in his fingertips was noted in a March 2009 VA treatment record which further indicated that the symptoms had existed for "the past two to three years."  A non-specific diagnosis of peripheral neuropathy was noted in July 2009.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that peripheral neuropathy of the hands and feet manifested during service or within close proximity thereto, as well as the absence of evidence of a continuity of relevant symptoms since active duty, the competent and credible evidence of record does not link the Veteran's current peripheral neuropathy to his military service.  As noted above, such evidence does not show that there was an event, disease, or injury in service to which current peripheral neuropathy of the bilateral hands and feet could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Nor is there any competent medical evidence of record, which links the claimed peripheral neuropathy of the hands and feet to an event, disease or injury in service.

As discussed previously, the Veteran has not had a VA examination because the evidence of record does not corroborate his assertions that he developed peripheral neuropathy of his hands and feet in service or that he suffered an event, injury or disease in service and that his claimed disabilities are etiologically related to the in-service event, injury, or disease.  38 C.F.R. §§ 3.159(4)(b) & (c).

In this case, the Board finds that the Veteran's STRs and post-service treatment records are entitled to more probative weight than his assertion that the peripheral neuropathy of his hands and feet arose as a result of service.  His STRs are clear for any mention of neurological symptoms of his hands and feet.  The November 1972 separation examination documenting no complaints of tingling, numbness, or burning of the hands and feet is more probative than the remote assertions of the Veteran made in the context of a claim for benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

In reaching this determination, the Board has also considered the lay assertions of record including the Veteran's July 2006 claim and his September 2006 and November 2008 statements pertaining to medical nexus.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, however, he is not competent to offer opinions on a medical diagnosis or on causation.  See Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Therefore, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claims for service connection for peripheral neuropathy of his hands and feet to be more persuasive than the evidence in favor of these claims.  Although the Veteran arguably has peripheral neuropathy of his hands and feet and has asserted that these conditions arose as a result of in-service herbicide exposure, there is no evidence to corroborate his assertions of in-service herbicide exposure.  Moreover, his STRs including his separation examination do not reflect any reports of complaints, treatment, or diagnosis of any such neuropathies, and the first documented neurological complaints pertaining to his hands or feet were not until several decades after his separation from service.  Curry, supra (contemporaneous evidence has greater probative value than history as reported by the veteran); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  After careful consideration, the Board concludes that the objective evidence is more accurate and more probative than the statements of the Veteran, offered approximately thirty years after his discharge from service.  Curry, 7 Vet. App. at 68.

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for peripheral neuropathy of his bilateral hands and feet, on a direct basis and as secondary to in-service exposure to herbicides.  Because the preponderance of the evidence is against these claims, the benefit of the doubt provision does not apply.  Therefore, service connection for peripheral neuropathy of the hands and feet, to include as secondary to in-service exposure to herbicides, is not warranted.  


ORDER

Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to in-service exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to in-service exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


